Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment dated 22 September 2022 has been fully considered.
Initial observations
	Applicant has amended his claims to overcome the 35 USC 112(a) new matter rejections.  The submitted terminal disclaimer has been approved to overcome the obviousness double patenting rejections.
	It’s noted that now all the claims have been amended to include the limitation “twisted and non-coiled polymer fiber”.  The term “non-coiled” is not clearly understood because all figures 1A-1J, and all other figures in this application show that the fibers are twisted and coiled.  Thus, a new ground of rejection based on 35 USC 112(a) failing to provide adequate written description has been made.
	Regarding the prior art rejections, claims 104, 106-107, 109-116, 119-122 are rejected based on US 2009/0085444 (Alvarez); claims 117-118 have no prior art rejections but are rejected under 35 USC 112(a) as noted above.

Applicant argues:
	Regarding claim 104 and its dependent claims, Applicant argued that Alvarez does not disclose a torsional actuator comprising twisted and non-coiled polymer fiber with two bias angles at two different temperatures.  

Examiner’s response:
	The Examiner disagrees.  Alvarez discloses in paragraph 153 that his bundled BEPFT 300 and EPFT 302 can comprise wires, monofilaments, which are non-coiled; paragraphs 149, 163, 170, disclose braided and twisted fibers; figures 3A-3G, 3N-3P, 7B, 8A-8M, 9A-9F disclose linear actuators with straight fibers.  It’s unclear what Applicant means by the term “non-coiled” because when the fibers are twisted, they all become coiled as shown in figures 1A-1J in this application.  The fiber may be non-coiled before the actuator is formed but after that the fiber become coiled, unless the term “non-coiled” means linear actuators as shown in figures 1A-1J. 
	Regarding two bias angles at two different temperatures, it’s well known that the thermal actuator in Alvarez expands or contracts at different temperatures and that would change the bias angle at different temperature.

Applicant argues:
	Applicant argues that Alvarez does not disclose the claimed invention in independent claim 111 and its dependent claims because of the twisted and non-coiled fiber.  

Examiner’s response:
	The Examiner disagrees. As noted above, Alvarez discloses in paragraph 153 that his bundled BEPFT 300 and EPFT 302 can comprise wires, monofilaments, which are non-coiled; paragraphs 149, 163, 170, disclose braided and twisted fibers; figures 3A-3G, 3N-3P, 7B, 8A-8M, 9A-9F disclose linear actuators with relatively twisted but straight fibers.  It’s unclear what Applicant means by the term “non-coiled” because when the fibers twisted around each other, they all become coiled as shown in figures 1A-1J in this application.  Also, Alvarez clearly discloses in figures 7B, 8A-8M, 9C, 9E that both ends of the actuators are tethered.

	For the reasons set forth above, a new ground of rejections has been made. This Office Action has been made FINAL because Applicant’s amendment necessitates a new ground of rejections.

35 USC 112(a) rejections
Claims 104, 106-107, 109-122, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The term “non-coiled” fiber is not clearly understood because all figures 1A-1J in this application show that the fibers are twisted and coiled.  The fibers maybe non-coiled before being assembled, but become coiled after connected with other fibers to form the actuator as shown in figures 1A-1J and other figures. The fibers are twisted like in figure 11 of this application, but figure 12 shows “a highly coiled fiber”.  Please point out which embodiments/figures that disclose the non-coiled fiber actuator in this application.  Does Applicant mean non-coiled fiber as claimed or non-coiled actuator?


35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 104, 106-107, 109, 111-115, 119-122 is/are rejected under pre-AIA  35 U.S.C. 102(a1) as being anticipated by US 2009/0085444 (Alvarez).
	Regarding independent claims 104, Alvarez discloses a thermally-powered polymer fiber torsional actuator (figures 8A-8E shows torsional actuators) comprising a twisted and non-coiled polymer fiber (Alvarez discloses in paragraphs 149, 153 that his bundled BEPFT 300 and EPFT 302 can comprise wires, monofilaments, which are non-coiled; paragraphs 149, 163, 170, disclose braided and twisted fibers; figures 3A-3G, 3N-3P, 7B, 8A-8M, 9A-9F disclose linear actuators with relatively twisted but straight fibers; figures 3L, 3M, 3K show coiled fibers but similar to figures 1A-1J of this application), wherein (a) the twisted and non-coiled polymer fiber has a central axis, wherein the twisted and non-coiled polymer fiber is twisted around the central axis; (b) at a first temperature, the twisted and non-coiled polymer fiber has a first degree of twist relative to the central axis, wherein the first degree of twist defines a first bias angle; (c) at a second temperature, the twisted and non-coiled polymer fiber has a second degree of twist relative to the central axis, wherein the second degree of twist defines a second bias angle; and (d) the first bias angle is substantially different from the second bias angle (when the actuators in figures 8A-8M, 9A-9F are heated, the length of the polymer fibers are longer or shorter depending on the temperatures and the bias angles vary with the length).
	Regarding claims 106, 119 when the actuators in figures 8A-8E can have the bias angle different by at least 10 degrees and/or 0.2%. 
	Regarding claims 107, 120, 121, 122, Alvarez discloses an actuator system comprising: (a) a twisted and non-coiled polymer fiber actuator (figures 8A-8E, 9A-9F and descriptions of those figures); and (b) at least one of: (i) wire connections that enable electrical heating of the twisted and coiled polymer fiber actuator (figure 4A, paragraphs 174-180), (ii) a radiation source and radiation pathway that enables photothermal heating of the twisted and coiled polymer fiber actuator, figure 4A, paragraphs 174-180 () and (iii) a delivery system (figure 4A, paragraphs 174-180) for delivering chemicals whose reaction produces heating of the twisted and non-coiled polymer fiber actuator.

	Regarding claim 109, the fibers in Alvarez are clearly twisted, chain-oriented, and thermally annealed.  Also note that the claim recite product-by-process steps that are given little weights in apparatus claims. Please rewrite those claims in method claims so that the method steps can be given fully considered. Note MPEP 2113.
	
	Regarding independent claim 111, Alvarez discloses an actuator device comprising an actuator that comprises twisted and non-coiled polymer fiber in figures 7A-7D, 8A-8M, 9A-9F  fiber (Alvarez discloses in paragraphs 149, 153 that his bundled BEPFT 300 and EPFT 302 can comprise wires, monofilaments, which are non-coiled; paragraphs 149, 163, 170, disclose braided and twisted fibers; figures 3A-3G, 3N-3P, 7B, 8A-8M, 9A-9F disclose linear actuators with relatively twisted but straight fibers), wherein (a) the twisted-polymer fiber has a first end and a second end; and (b) both the first end and the second end are tethered (most of the embodiments in the cited figures clearly disclose the both ends of the actuators are tethered, especially figures 8A-8E, 9A-9F.
	Regarding claims 112, 114, figures 8F, 8G, 8J, appear to have the same direction and extent of twist.
	Regarding claims 113, 115, figures 8B, 8C, 8D, 8I have different direction of twist in different regions.
	Regarding claims 120, 121, Alvarez discloses an actuator system comprising: (a) a twisted and non-coiled polymer fiber actuator (figures 8A-8E, 9A-9F, and descriptions of those figures); and (b) at least one of: (i) wire connections that enable electrical heating of the twisted and coiled polymer fiber actuator (figure 4A, paragraphs 174-180), (ii) a radiation source and radiation pathway that enables photothermal heating of the twisted and coiled polymer fiber actuator, figure 4A, paragraphs 174-180 () and (iii) a delivery system (figure 4A, paragraphs 174-180) for delivering chemicals whose reaction produces heating of the twisted and non-coiled polymer fiber actuator.
35 USC 103 rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 110, 116  are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2009/0085444 (Alvarez) in view of US 5685149 (Schneider).  Alvarez teaches all the claimed subject matter as set forth above in the rejection of claim 104, but still does not teach that the polymer fiber is nylon 6, nylon 6,6 or polyethylene.  Schneider teaches a thermal actuator comprising polyethylene (column 4, lines 32-51).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use polyethylene in Alvarez as taught by Schneider for the purpose of expanding/contracting the thermal actuator based on the characteristics of the elected polyethylene.
Finality Status
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
9/27/2022